AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I



                                          UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          v.                                     (For Offenses Committed On or After November I, 1987)



                          Everardo Rivera-Lopez                                  Case Number: 2:20-mj-8715


                                                                                 Defendant's Attorney


REGISTRATION NO. 92028308
                                                                                                                      MAR - J 202il
THE DEFENDANT:
 IZI pleaded guilty to count(s) l of Complaint                                                                 cu 1 ",r
 D was found guilty to count(s)                                                                         r:iY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                          Nature of Offense                                                        Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                              1

 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:



 IZI Assessment: $10 WAIVED
                                     •    TIME SERVED

                                                    IZI Fine: WAIVED
                                                                           1--.-----------                            days


IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, March 2, 2020
                                                                         Date of Imposition of Sentence
                                               '
                                          ~~, \
             ;,! -,l\
               i ' ~' \     \'_j \
     . d \
R ece1ve          \   I
                           I
                           l' ,. \
                 \'\.·,,J\•··,\_,         ·\),JJ
              DUSM




Clerk's Office Copy                                                                                                           2:20-mj-8715
